DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.
Claims 6, 10, 11, and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/08/2022.
	Claims 1-5, 7-9, 12, and 16-20 are currently under consideration to the extent that they read upon Applicant’s elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5, 7-9, 12, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-5, 7-9, 12, and 16-20, the phrase "preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 7-9, 12, and 16-20 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Duval et al (WO 2012/084629)(IDS Reference) and Bickler (Biotage – 2016) as evidenced by Bickler (Biotage - 2019) and Zakarian Group (Technical Notes).
It is noted that the instant Specification states: “The compounds of formula (I) according to the present invention are, in principle, known and either commercially available or can be prepared in analogy to the processes as e.g. disclosed in WO 2012/084629 [Duval et al].”
Duval teaches compositions comprising 3-nitrooxypropanol (see entire document, for instance, example 3).  Duval teaches purifying the 3-nitrooxypropanol by flash chromatography on silica gel using heptane/ethyl acetate and the product is washed (which includes agitation) and ultimately removed (see entire document for instance, page 24, example 3).  It is noted that Bickler 2019 evidences that in flash chromatography “the separation process uses a column filled with a pure, solid medium such as synthetic silica onto which the chemical mixture is introduced. After the mixture is added to the top of the column, solvent is introduced into the column using a pump” (Bickler, page 2, fourth paragraph).  Zakarian Group evidences that it should take about 15 minutes to perform a flash chromatography.  
Duval, while teaching the use of silica, does not directly indicate the average surface area of the silica.  Duval further, while teaching all of the method steps, does not indicate that said steps are performed continuously.  
Bickler -2016 teaches that most flash silica used has a surface area of 500 m2/g (see entire document, for instance, page 4, third paragraph).  Bickler -2016 evidences that the flash chromatography takes place in a tube and the tube is partially filled (see figure on page 3).  It noted that prior to the incorporation of the fluid, the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize silica with a surface area of 500 m2/g.  One would have been motivated to do so since Bickler 2016 teaches that most flash silica has said surface area.  There would be a reasonable expectation of success since Duval teaches the use of flash chromatography, wherein Bickler 2016 is teaching particularly useful silica for flash chromatography.  
Regarding the method being performed in a continuous manner, it is noted that it is prima facie obvious to make a method continuous.  MPEP 2144.04(V)(E) states, “In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).”
It is noted that there are several limitations in the instant claims that are modified by the terms “preferably”, “may”, and other such language which do not require the limitations recited to be present in the claim in order for the prior art to read upon the claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TREVOR LOVE/Primary Examiner, Art Unit 1611